Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I (claims 1-27, 30 & 31) in the reply filed on 29 November 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 28 & 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 29 November 2021.

Applicant's election with traverse of:Text Document cannot be displayed
 
A) As the at least one sugar alcohol- sorbitol; 
B) As the at least one saccharide-glucose and sucrose; 
C) As the at least one water-soluble solvent-glycerin and caprylyl glycol;  
D) As the at least one stabilizer/thickening agent-carrageenan; 
E) Presence or essential absence of monohydric alcohol(s)-monohydric alcohols being essentially absent; 
F) Presence or essential absence of a synthetic film-forming polymer(s)-synthetic film-forming polymer(s) being essentially absent; 
G) Presence or essential absence of silicone(s)-silicone(s) being essentially absent; 

I) The container for the hair cosmetic composition-a spray container in the reply filed on 29 November 2021 is acknowledged.  
The traversal is on the ground(s) that the office has not shown that the species are independent and distinct and actually argues the opposite in that it does not identify what claims and species provide exclusive characteristics and refers to chemical and functional properties shared by each group of species (reply, pg. 3). Applicant further argues there is no search burden (pg. 4).  This is not found persuasive because each category of species contains members that have different chemicals structures, may be naturally derived or synthetic, different melting/disintegration points, chemical modification, charge, water solubility, organic versus inorganic (i.e. silica versus carrageen) and/or pH dependent behavior. With regard to the search burden, the species have acquired a separate status in the art in view of their different classification based upon chemical structure, function and/or physical and chemical properties.
The requirement is still deemed proper and is therefore made FINAL.
No claims are withdrawn as a result of this species election. Applicant timely traversed the restriction (election) requirement in the reply filed on29 November 2021.

Claim Status
Claims 1-31 are pending. 
Claims 28 & 29 are withdrawn.

 Examination on the merits is extended to the extent of the following species:
A) As the at least one sugar alcohol- sorbitol; 
B) As the at least one saccharide-glucose and sucrose; 
C) As the at least one water-soluble solvent-glycerin and caprylyl glycol;  
D) As the at least one stabilizer/thickening agent- carrageenan; 
E) Presence or essential absence of monohydric alcohol(s)-monohydric alcohols being essentially absent; 
F) Presence or essential absence of a synthetic film-forming polymer(s)-synthetic film-forming polymer(s) being essentially absent; 
G) Presence or essential absence of silicone(s)-silicone(s) being essentially absent; 
H) Form of the hair cosmetic composition-spray (a composition having a viscosity appropriate to be sprayed such as a composition having a viscosity of about 400 cps at 20°C, as measured on a Brookfield viscometer using an RV Spindle #7); and 
I) The container for the hair cosmetic composition-a spray container.  
  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 August 2021 and 22 December 2021 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 
 
Claim Objections
Claims 5, 6, 9, 10, 13, 18, 23, 25 and 31 are objected to because of the following informalities: 

Claims 5 & 25 are also objected to because they recite “at least one saccharide compound saccharide compound (b)” (emphasis added).  Claim 6 and elsewhere in the claims listing recites “at least one saccharide compound (b)”. Applicant may pick one option to refer to compound (b), or the other. However, Applicant must consistently refer to compound (b) in the same way. The analysis is the same for water soluble solvent.
Claims 9 & 10 should say “a ratio” instead of “the ratio”.  Consider whether a claim 9 amendment to recite “the total amount of sugar alcohol(s) to the total amount of saccharide compound (b) is present in a ratio of 1 or less” would obviate the objection. The analysis is the same for claim 10.
Claim 18 recites “the total amount of stabilizers(s) and thickening agents(s)” when the rest of the claim listing recites “and/or”.
Claim 23 is unnecessarily verbose, reciting “that is not a gel”. Applicant may wish to consider whether a recitation “composition of claim 1 is not a gel” is more succinct and reflective of the invention.
Claim 25 is has a typographical error, reciting “wherein the compositions is essentially free” in the third to the last line. The claims are directed to “a hair composition” (i.e. singular subject versus plural subject).
Appropriate correction is required.
Applicant is advised that should claim 27 be found allowable, claim 31 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "at least one stabilizer and/or thickening agent" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The analysis is the same for claims 17 & 18,
It is noted that claim 14, from which claims 16-18 ultimately depend, does not recite “at least one stabilizer and/or thickening agent”. However, claim 15 does. Applicant may wish to consider whether changing the dependencies of claims 16-18 to claim 15 would obviate the rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-25 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Botto (US 9,918,922; Published: 03/20/2018; Applicant supplied on IDS-08/09/2021) and Silberstein (US 2013/0287708).
With regard to claims 1-25 & 30, and the elected species, Botto teaches “leave-on hair styling compositions are particularly useful in methods for imparting durable styling or shaping benefits, providing volume and fullness, and imparting frizz control to hair…The leave-on hair styling compositions do not require synthetic film-forming polymers nor do they require silicones” (abstract). Botto teaches their “leave-on hair styling compositions described herein 
	Botto does not teach a least one saccharide compound that is glucose and sucrose or inclusion of carrageenan. These deficiencies are addressed by the teachings of Silberstein.
	In the same field of invention of natural formulations, including haircare, Silberstein teaches all natural compositions which may be liquids, shampoos, conditioners, and aerosols [0021]. Silberstein teaches inclusion of natural humectants including sucrose, fructose, sorbitol and polyols including glycerin and glycol and in claim 112 teaches inclusion of a humectant in an amount of from 1 and 20 wt.% and from 0 and 10 wt% ([0052] & claim 112). Silberstein teaches an embodiment in which the formulations comprise at least one sugar including glucose and sucrose [0081]. Silberstein teaches inclusion at least one thickening agent including carrageenan gum and pectin with “[i]n some embodiments, the amount of the carrageenan is in the range of 0 to 5 wt %. In further embodiments, the amount is between 0.1 and 0.5 wt% ([0043] & [0051]). Silberstein’s compositions do not contain silicone.
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (A) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing by modifying Botto’s composition by adding 1 and 20 wt.% of the humectants, glucose and sucrose, and the between 0.1 and 0.5 wt% of the thickening agent, carrageen, as suggested by Silberstein’s teachings [yielding a composition in which the total amount of sugar alcohol(s) (i.e. sorbitol) is equal to or less than the total amount of saccharide compound (b) (i.e. glucose + sucrose); the total amount of saccharide compound (b) (i.e. sucrose + glucose) is greater than the total amount of pectin; the 
With regard to the recitations that: a) the amount of sugar alcohol(s), saccharide compound (b), and pectin; b) the amount of sugar alcohol; c) the amount of the at least one saccharide compound; d) the amount of pectin; e) the ratio for the total amount of sugar alcohol(s) (i.e. sorbitol) to the total amount of saccharide compound (b); f) the ratio of the total amount of saccharide compound (b) to the total amount of pectin; g)  the total amount of sugar alcohol(s), saccharide compound (b), and pectin; h) the amount of water; i) the total amount of water soluble solvent(s); j) the total amount of stabilizer(s) and thickening agent(s); and k) the amount of carrageenan, the combined teachings of Botto and Silberstein, teach these parameters with values that overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Botto and Silberstein, as applied to claims 1-25 & 30 above, and further in view of Kurashima (US 2012/0164092).
The teachings of Botto and Silberstein are addressed above.

In the same field of invention of haircare compositions that are non-sticky comprising sorbitol as an essential component and carrageenan as an exemplary viscosity controlling agent which has the added benefits of hair styling properties and light hair finish, Kurashima teaches a low viscosity composition which “can be stably sprayed as a mist without any trouble of nozzle clogging, even when it is in the form of a hair mist or the like preparation to be sprayed” ([0034], [0056], [0063] & [0067]). Kurashima teaches “[p]referred use embodiments of the hair styling cosmetic composition of the invention include an aerosol-type hair spray, a non -aerosol-type hair spray, a hair mist, a set lotion, a hair-styling gel, and a hair liquid” [0069]. Kurashima teaches “[t]he viscosity of the system of the hair styling cosmetic composition of the invention is at most 10,000 mPas (at 25 ⁰C with B-type viscometer), preferably at most 1,000 mPas” [0065]. “Not specifically defined, the lowermost limit of the viscosity is preferably at least 8 mPas or so from the viewpoint of the feeling in use” [0065]. Kurashima in Example 15 exemplifies an aerosol spray-type hair styling agent [0097]. 
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to modify the composition suggested by the combined teachings of Botto and Silberstein by adjusting the viscosity of the composition to be between at least 8 mPas to at most 1,000 mPas as suggested by Kurashima because the compositions suggested by Botto and Silberstein are hair care liquids in the form of sprays which comprise sorbitol and carrageenan and Kurashina teaches hair care composition comprising sorbitol and carrageenan which are sprays have viscosities between at least 8 mPas to at most 1,000 mPas. The ordinary skilled artisan would have been motivated to do so, with an 
With regard to the recited viscosity range, the combined teachings of Botto, Silberstein, and Kurashima, teach this parameter with values that overlap with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 27 & 31 are rejected under 35 U.S.C. 103 as being unpatentable over Botto and Silberstein and as applied to claims 1- 25 & 30 above, and further in view of Signature Filling Company (Published: 06/15/2018).
The teachings of Botto and Silberstein are described above. In brief, the compositions suggested by the combined teachings of the prior art are liquid haircare spray formulations comprising sorbitol and carrageenan.
Neither Botto nor Silberstein teach the container is a bag-on-valve container. This deficiency is addressed by Signature Filling Company.
In the related field of packaging spray on products like hairspray, lotions and cosmetics, Signature Filling Company teaches bag on valve (B.O.V.) packaging technology is revolutionizing many aspects of the packaging process for a number of different industries and industry is “rushing to incorporate this type of aerosol packaging into their aerosol products in the United States, Canada and elsewhere” (pg. 9). Signature Filling Company teaches Bag on Valve – or B.O.V. – barrier packaging is a relatively new technology for viscous or liquid Signature Filling Company teaches B.O.V. has many advantages including a) increased life expectancy of products due to elimination of the chance of oxidation of the product; b) lengthening product longevity and safety due to reducing contamination of the product and the ability of the technology to be sterilized to eliminate contamination; c) elimination of use of dangerous, flammable or explosive gases; d) being environmentally friendly because there is no wasted product because up to 99.5% of it can be dispensed; e) increased product usefulness because the product can be sprayed at any angle and f) a more effective filling since B.O.V. packing works well with both viscous and liquid products (pg. 3-4). Signature Filling Company teaches B.O.V. is commonly used with cosmetics including sun care and sunscreen sprays, creams, lotions, self-tanning sprays, facial washes, over-the-counter and pharmaceutical products, and personal hygiene (pg. 5). 
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to modify the composition suggested by the combined teachings of Botto and Silberstein by packaging the composition in a bag on valve container as suggested by Signature Filling Company because the composition suggested by the combined teachings of Botto and Silberstein are liquid haircare compositions that may be sprayed and Signature Filling Company teaches industry is rushing to bag on valve container technology for packaging into their aerosol products, including hair sprays, due to its numerous benefits.

Conclusion
No claims allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/            Examiner, Art Unit 1619      

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619